Citation Nr: 1441767	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether termination of the appellant's pension benefits effective January 1, 2005, was proper.

2.  Whether the overpayment of pension benefits in the calculated amount of $39,643 was properly created and calculated.

3.  Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $39,643.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which retroactively terminated the appellant's pension benefits due to excessive income, effective January 1, 2005.  

This matter also comes to the Board on appeal from a June 2008 decision of the Committee on Waivers and Compromises (Committee) at the Philadelphia RO which denied the appellant's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $39,643.  As best the Board can discern, the overpayment at issue appears to have resulted from the retroactive reduction of the appellant's pension, effective February 1, 2003, as well as the retroactive termination of his pension benefits, effective January 1, 2005, based on the discovery of previously unreported income.  

In January 2011 and September 2011, the Board remanded the matter for additional evidentiary development and due process considerations.  

In February 2012, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

In reaching its decision below, the Board has reviewed the record in its entirety, consisting of the paper files provided by the RO, including an Income Verification Match (IVM) folder, as well as the appellant's electronic Virtual VA and VBMS folders.  

For the reasons set forth below, a remand is necessary with respect to the issues of the validity of the pension overpayment at issue here, as well as entitlement to a waiver of recovery of that debt.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since January 1, 2005, the appellant's countable family income, consisting of his spouse's wages, exceeded the maximum annual pension rate for a Veteran with a spouse.  


CONCLUSION OF LAW

Termination of the appellant's pension benefits effective January 1, 2005, based on excessive income was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  As set forth in more detail below, application of the law to the undisputed facts is dispositive of this appeal.  Thus, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Background

The available record shows that, in December 1998, the appellant submitted a claim for VA pension benefits, claiming that he was unable to work.  He indicated that he and his spouse had no assets and that their only income consisted of his spouse's monthly wages in the amount of $438.28.  

In a May 1999 rating decision, the RO granted the appellant's claim of entitlement to pension.  In a June 1999 letter, the RO advised him that the rate of his pension was based on his reported family income of $438 monthly.  He was advised that it was his responsibility to notify VA immediately of any changes in his financial situation, including family income or net worth.  

In February 2000, the appellant submitted a required annual Eligibility Verification Report (EVR) on which he reported that his spouse had received wage income in 1999 in the amount of $9,969.76.  Based on this information, VA retroactively reduced the appellant's pension effective January 1, 1999, to reflect this previously unreported family income.  See RO letter of February 15, 2000.  This retroactive reduction resulted in an overpayment of pension benefits in the calculated amount of $9,491.  

The following month, the appellant requested a waiver of recovery of the debt, claiming financial hardship.  He indicated that he was not working and that his spouse had lost her job.  He indicated that they had no income whatsoever.  The appellant attached a VA Form 20-5655, Financial Status Report, stating that his spouse had not worked since January 8, 2000, that they had no income from any source, and that their assets consisted of $591 cash in the bank, as well as an IRA in the amount of $948.  

In July 2000, the Committee granted the appellant's request for a waiver of recovery of the pension debt in the amount of $9,491 on the basis of financial hardship.  The appellant continued to receive pension at a rate based on his reported family income.  

In 2005, however, VA received information that the appellant had received unearned income in 2002 which he had failed to report.  In an August 2005 letter, the appellant explained that he had cashed in an IRA in 2002 using two separate withdrawals in the amounts of $500 and $600, respectively.  He indicated that, although this was reported as income for tax purposes, he did not feel as if it should be counted as income for pension purposes because he had purchased the IRA using his VA pension.  In an October 2005 letter, VA advised the appellant that his pension had been adjusted to reflect this income for 2002.  

Thereafter, VA discovered that both the appellant and his spouse had received unearned income in 2003 which he had failed to report to VA.  In August 2006 letters, the appellant and his spouse explained that they had both cashed in IRA's over a series of months in 2003 and were "only taking out money which I had paid in."  They argued that it should not be considered as income for VA pension purposes.

In an October 2006 letter, VA asked the appellant to clarify his income and assets for the period from 2003 to the present.  

During the following month, the appellant provided an Eligibility Verification Report delineating his family income since 2003.  Specifically, he reported that for 2003, his only family income consisted of IRA distributions in the amount of $1,323.  He acknowledged that his spouse had begun working full time in November 2004.  Thus, for the period from January 1, 2004, to December 31, 2004, his family income consisted of his spouse's wages in the amount of $2,400.  He indicated that for the period from January 1, 2005, to December 2005, his family income had consisted of his spouse's wages in the amount of $15,600.  Finally, the appellant indicated that for the period from January 1, 2006, to December 31, 2006, his family income had consisted of his spouse's wages in the amount of $18,922.80.  The appellant indicated that he and his spouse had no assets.  

Based on the income reported by the appellant, in an August 2007 letter, the RO advised the appellant that his pension benefits had been retroactively reduced effective February 1, 2003, to reflect his previously unreported income.  He was also advised that his pension had been terminated effective January 1, 2005, due to excessive income.  The appellant was advised that this retroactive reduction and termination of his pension had resulted in an overpayment which was subject to repayment.  

On September 3, 2007, VA's Debt Management Center (DMC) notified the appellant that the amount of his debt was $39,643.  The letter included a Notice of Rights and Obligations advising the appellant that he had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.

Later that month, the appellant disputed the validity of the debt, claiming that he had not received the income VA had used in its calculations.  Specifically, he claimed that the family income he had received in 2002 and 2003 was from cashing out IRA's which he did not believe should be countable as income for pension purposes.  

In February 2008, the appellant requested a waiver of recovery of the debt on the basis of financial hardship.  He provided a Financial Status Report on which he indicated that his spouse's total monthly net income was $1667.72.  He indicated that he had no income.  He indicated that their monthly expenses totaled $2494.64, including $632.91 in installment payments.

At his February 2012 Board hearing, the appellant testified that he began receiving $320 in monthly income from the Social Security Administration (SSA) in February 2011.  He indicated that he had since received a raise and was currently receiving $331 monthly from SSA.  His spouse testified that she continued to work and that she earned at least $2,000 monthly.  

Applicable Law

In general, a veteran is entitled to receive pension if he or she had qualifying service and has an annual income which does not exceed the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2013).

Payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).

A veteran's annual income includes the annual income of his or her spouse.  38 C.F.R. § 3.23(d)(4) (2013).  

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The maximum annual pension rate is adjusted from year to year.  38 C.F.R. § 3.21 (2013).  

Effective December 1, 2004, the maximum annual pension rate for a veteran with a spouse was $13,309.  Effective December 1, 2005, the maximum annual pension rate for a veteran with a spouse was $13,855.  Effective December 1, 2006, the maximum annual pension rate for a veteran with a spouse was $14,313.  Effective December 1, 2007, the maximum annual pension rate for a Veteran with a spouse was $14,643.  See M21-1, Part I, Appendix B.  






Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that termination of the appellant's pension benefits effective January 1, 2005, was proper, due to excessive income.

As noted, applicable regulations provide that a Veteran's annual countable income for pension purposes includes that of his spouse.  38 C.F.R. § 3.23(d)(4) (2013).  Thus, when the appellant's spouse began working and earning wages, her income became countable for purposes of the appellant's entitlement to pension.  Again, the record shows that the appellant himself reported that for the period from January 1, 2005, to December 31, 2005, his spouse's wages totaled $15,600.  He further indicated that for the period from January 1, 2006, to December 31, 2006, his spouse had earned wages in the amount of $18,922.80.  These amounts are in excess of the applicable maximum annual rates of $13,305, and $13,855, respectively.  See M21-1, Part I, Appendix B.  In view of the foregoing, the Board finds that the RO properly terminated the appellant's pension effective January 1, 2005, based on excessive income.  

The Board notes that, in February 2011, pursuant to its remand instructions, the appellant was asked to provide updated financial information, but he failed to respond.  The Board notes, however, that in February 2008, the appellant submitted a Financial Status Report on which he indicated that his spouse's total monthly net income was $1667.72, or more than $20,000 annually.  Additionally, at the appellant's February 2012 Board hearing, his spouse testified that she continued to work, earning at least $2,000 monthly.  The appellant also testified that he began receiving Social Security Administration retirement payments in February 2011.  Based on the information available, it appears that the appellant's countable family income continues to exceed the maximum annual pension rate, thereby rendering him ineligible for pension payments.  The appellant is advised that, if there is a change in his financial status in the future, he may reapply for pension at that time.  



ORDER

Termination of the appellant's pension benefits effective January 1, 2005, was proper, and the appeal of this issue is denied.  


REMAND

As set forth above, it appears that the debt at issue in this case was created when VA retroactively reduced the appellant's pension effective February 1, 2003, and retroactively terminated it, effective January 1, 2005, based on the discovery of previously unreported income.  It appears that the RO has calculated the amount of this overpayment to be $39,643.

The appellant has challenged the validity of the debt, claiming that VA improperly counted IRA distributions in 2002 and 2003 as countable income for pension purposes.  Despite the appellant's arguments, and despite the Board's January 2011 and September 2011 remand instructions, the RO has not yet provided an explanation of the appellant's countable income for pension purposes for the period at issue and did not provide a detailed accounting as to how the debt at issue was calculated.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that appellate review by the Board of a waiver claim must be deferred pending formal adjudication of the challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.").  

Accordingly, this case is REMANDED for the following:

1.  After reviewing the record in its entirety and obtaining any additional needed information from the appellant, the AOJ should undertake an audit of the appellant's pension account in order to provide the basis for the calculation of the overpayment at issue in this case.  The types and amounts of countable income for the period at issue should be clearly set forth, including any exclusions or unreimbursed medical expenses, as well as the applicable maximum annual pension rates for the periods at issue.

2.  If it is determined that the debt was properly created and calculated, the AOJ should then solicit an updated Financial Status Report from the appellant.  Upon receipt of that information, the AOJ should review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations. 

3.  If the issues on appeal remain denied, the AOJ should provide the appellant and his representative with an appropriate Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The SSOC should include a detailed accounting demonstrating how the debt at issue was created and calculated, as well as citations to the applicable legal criteria.  

The case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


